DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/8/2022 has been entered.


Claim Objections
Claim 9 is objected to because of the following informalities: at the start of the claim, “A stand-up pouch according to claim 1” should be “The stand-up pouch according to claim 1”. Appropriate correction is required. 
The examiner notes the preamble of claims 9-11 refer to “The stand-up pouch according to [a previous claim]” whereas all other dependent claims refer to “The stand-up pouch having a multilayer structure according to [a previous claim]”. Although not required, the examiner notes this discrepancy in the preambles in case Applicant wishes to present all dependent claims with the same preamble.


Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a stand-up pouch having a multilayer structure comprising “layer (E) comprising 50 wt% or more of a polyolefin resin; wherein…layer (E) is the outermost layer of the multilayer structure”. Dependent claim 10 recites the stand-up pouch “further comprising: a polyolefin resin layer (E) as the innermost layer.” Claim 10 therefore describes a multilayer structure having two layers (E). Although the original filing provides for a stand-up pouch having a multilayer structure comprising a polyolefin resin layer (E) which is the outermost layer of the multilayer structure and the innermost layer of a packaging material (see, e.g., [0046] of the specification), there is no support to recite a pouch and multilayer structure having two polyolefin layers as required by claim 10. Also see rejection under 35 USC 112(b) below.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a stand-up pouch having a multilayer structure comprising “layer (E) comprising 50 wt% or more of a polyolefin resin; wherein…layer (E) is the outermost layer of the multilayer structure”. Dependent claim 9 recites the stand-up pouch “includes an innermost layer.” Dependent claim 10 recites the stand-up pouch “further comprising: a polyolefin resin layer (E) as the innermost layer.” Claim 10 is indefinite because it is not clear if the layer (E) of dependent claim 10 shares any of the limitations of the layer (E) of claim 1 or if they are separate layers. Furthermore, it is not clear if the “innermost layer” of claim 10 is the same as the “innermost layer” of claim 9. As noted in the rejection under 35 USC 112(a), the original filing only describes one polyolefin layer (E) that is both the outermost layer of the multilayer structure and the innermost layer of the pouch (see, e.g., [0046] of the specification). In view of the original filing, claim 10 is interpreted to further require the layer (E) of claim 1 to be an innermost layer of the pouch rather than require a second polyolefin layer (E) as written. If Applicant intends for a second polyolefin layer, however, the examiner suggests using an identifier other than “(E)” to clarify the two layers are distinct.


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2007/0042206) in view of Usui (US 2018/0099493) and Sumi et al. (US 2010/0086755).
Regarding claims 1-2, 5, 8-9, and 12:
Niwa discloses polyamide-based multilayer films [0001]. In one embodiment, the film comprises at least three layers in the order of polyamide layer/saponified ethylene-vinyl acetate copolymer layer/polyamide layer [0010; Item 10]. Niwa teaches this film can further comprise an aromatic polyamide layer on the outer surface of the three-layered film [0010; Item 11; 0040]. The aromatic polyamide comprises semi-aromatic polyamide, such as poly(m-xylylene adipamide) (i.e., MXD6) [0038]. The saponified ethylene-vinyl acetate copolymer is ethylene-vinyl alcohol (EVOH) [0014; 0017]. The two (aliphatic) polyamide layers can comprise different compositions [0040]. The “polyamide layer” comprises aliphatic polyamide [0027-0028].
Therefore, Niwa discloses a film comprising: aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer. The inner aliphatic polyamide layer corresponds to presently claimed thermoplastic resin layer (C). 
Niwa teaches the film can be packaging used with boiling-water/retort sterilization [0048].
Niwa is silent with regard to a polyolefin resin layer that is an outermost layer of the film and an inner layer of the packaging.
Such layers were known in the art. For example, Sumi discloses multilayer structures for use as packaging [0001]. The film comprises a layer of polyolefin for heat sealing and moisture resistance properties [0030]. When in the form of a package, this layer is the innermost layer [0032].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an outer heat seal layer of polyolefin to the film of Niwa to provide heat seal and moisture resistance properties, and further provide this layer as the innermost layer when the film is used as packaging. Therefore, Niwa in view of Sumi suggests a film comprising a multilayer structure comprising: polyolefin layer/aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer (in presently claimed nomenclature: E/D/B/C/A); or aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer/polyolefin layer (D/B/C/A/E).
Niwa is silent with regard to a stand-up pouch that is self-supporting.
Such packaging was known in the art. For example, Usui discloses a stand-up pouch (i.e., a self-supporting bag) for retort and sterilization [0001; 0003; 0116]. The packaging comprises a polyamide layer, an EVOH layer, and heat-sealing resin layer [0013]. Among other desirable properties, the structure of the stand-up pouch has improved self-supporting properties, and is free from deformations such as, for example, bending of the side seals or buckling of the packaging bag, even after the contents have been partly consumed to reduce the amount thereof [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer film of Niwa in the form of a stand-up pouch to provide a self-supporting package as known in the art.
Regarding claim 7:
Niwa teaches coextruding the film [0044].
Regarding claim 10:
As noted in the rejection under 35 USC 112(b), claim 10 is interpreted to further limit the layer (E) of claim 1. As noted above, Sumi suggests providing a heat seal layer of polyolefin as an innermost layer. 
Regarding claim 11:
Niwa is silent with regard to whether the semi-aromatic polyamide layer is closer to the content of the packaging than the EVOH layer.
Such constructions were known in the art. For example, Sumi’s Example 1 provides a co-extruded structure comprising an inner barrier layer comprising MXD6 (the same semi-aromatic polyamide taught by Niwa) and an outer barrier layer of EVOH [0041].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place the semi-aromatic polyamide layer as the inner barrier layer nearest the packaging content to provide barrier properties as known in the art.
Regarding claim 13:
Niwa is silent with regard to the step of sealing the pouch before sterilizing.
Usui teaches it was known in the art to heat seal the pouch before sterilizing the contents [0118].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to seal the pouch before sterilizing to prevent the contents from spilling from the pouch during sterilizing. 


Claim(s) 1, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekele (US 2007/0110853) in view of Usui (US 2018/0099493).
Regarding claims 1, 5, and 7:
Bekele discloses a coextruded film for aseptic packaging, including a pouch [0002; 0009]. The film comprises a core layer D comprising EVOH, two intermediate layers C and E each comprising polyamide, a first outer layer G, a second outer layer A, and tie layers B and F (i.e., a structure of the form: A/B/C/D/E/F/G) [0009; 0028]. The two polyamide layers C and E can have different polyamides, including aliphatic polyamide [0030]. Layer A is a sealant layer that comprises a polyolefin [0038]. 
Layer G comprises an amorphous polymer having a high glass transition temperature (Tg), and includes aromatic polyamides or copolyamides [0040-0041; 0044]. Bekele is silent with regard to examples of the aromatic polyamides, but elsewhere in its description of polyamides for layers C and E, the reference discloses amorphous polyamides include semi-aromatic polyamides, such as PA 66/6T; PA66/6I; PA 6/6T; etc., which have high glass transition temperatures [0032-0033].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use semi-aromatic polyamides having a high glass transition temperature as the material for layer G because Bekele suggests such polymers provide the desired function of the layer.
Bekele is silent with regard to a stand-up pouch that is self-supporting.
Such packaging was known in the art. For example, Usui discloses a stand-up pouch (i.e., a self-supporting bag) for retort and sterilization [0001; 0003; 0116]. The packaging comprises a polyamide layer, an EVOH layer, and heat-sealing resin layer [0013]. Among other desirable properties, the structure of the stand-up pouch has improved self-supporting properties, and is free from deformations such as, for example, bending of the side seals or buckling of the packaging bag, even after the contents have been partly consumed to reduce the amount thereof [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer film of Bekele in the form of a stand-up pouch to provide a self-supporting package as known in the art.
Regarding claim 8:
Bekele teaches the pouch is heat sterilized [0009; 0024-0027].
Regarding claim 9:
Bekele teaches layer G can be the layer furthest from the packaged product, i.e., layer A is the innermost layer [0045].
Regarding claim 10:
As noted in the rejection under 35 USC 112(b), claim 10 is interpreted to further limit the layer (E) of claim 1. As noted above, Bekele suggests providing a layer A of polyolefin as an innermost layer. 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekele (US 2007/0110853) in view of Usui (US 2018/0099493) as applied above, and further in view of Bekele (US 2006/0210743).
Regarding claim 2:
Bekele ‘853 in view of Usui discloses a stand-up pouch as previously described. Bekele teaches the two polyamide layers C and E can have different polyamides, including semicrystalline polyamide such as polyamide 6 [0030; 0034].
Bekele ‘853 is silent with regard to other aliphatic semicrystalline polyamides.
Such polymers were known in the art. For example, Bekele ‘743 discloses packaging films [0001]. The films can comprise a high temperature abuse layer that includes semicrystalline polyamides, particularly polyamide 6; polyamide 66; polyamide 69; etc. [0053].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use different known aliphatic semicrystalline polyamides for layers C and E of Bekele ‘853 as known in the art, and thereby arrive at the claimed invention.


Response to Arguments
Applicant's arguments filed 6/8/2022 and 9/6/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to the claims overcome the previous claim rejections under 35 USC 112.

Applicant’s amendments to incorporate the features of claims 3, 4, and 6 overcome previous rejections based on Sumi (US 2010/0086755) in view of Usui (US 2018/0099493). Sumi is silent with regard to at least a multilayer structure comprising all of layers (A) through (E) as claimed, particularly a layer (D) as claimed.

In Remarks filed 6/8/2022, Applicant argues Niwa’s film does not satisfy the requirements laid out in Usui such that Usui teaches against forming Niwa’s films into stand-up pouches (p4). In particular Applicant notes Usui requires a base film (p5).
Although Usui requires a base film, this does not appear to teach away from Niwa’s film as argued by Applicant. Usui teaches the base film can comprise conventional polymers, including polyamide, polypropylene, and polyethylene, which encompasses the other layers described by Niwa (see Usui at [0046-0047]). Therefore, if one were required to use a base film within Niwa’s film to arrive at a stand-up pouch, one of the layers already taught by Niwa could fulfill that role. 

In Remarks filed 9/6/2022, Applicant argues Niwa teaches that one or more aromatic polyamide layers may be present as outermost layer(s) or between layers, which differs from the position of layer (A) in claim 1 (p4-5). 
The examiner respectfully disagrees. Applicant appears to argue that Niwa teaches its layer that corresponds to layer A is required to be an “outermost” layer whereas the claims only encompass multilayer structures wherein layer A is an intermediate layer or an inner layer (see Applicant’s listing of combinations of layers on page 4 of Remarks). This position, however, appears to conflate two positional relationships of the layers as the same when they are distinct, namely the positions of inner and outer layers with respect to the multilayer film and the positions of inner and outer layers with respect to the stand-up pouch.
The current rejections further clarify that Niwa in view of Sumi suggests a film comprising a multilayer structure comprising layers, in presently claimed nomenclature, of E/D/B/C/A or E/A/C/B/D. The first structure (E/D/B/C/A) places layer A as directed explicitly by Niwa because the layer is an outer layer relative to layers D/B/C (the two layers of polyamide disposed on a layer of EVOH). Applicant appears to argue that this conflicts with claim 1 because the claimed invention would require this layer to be an “inner” layer in the stand-up pouch. The examiner notes, however, that Niwa only describes the position of its layer A in terms of the film, not the pouch. In other words, while Niwa states layer A “may be present as outer most layer(s)”, this refers to its relative placement in the film, which does not provide any guidance about its relative placement in the pouch. Therefore, claim 1 does not require present layer A to an “inner” layer that contradicts with Niwa’s placement of its layers.
As further clarification, note the present application similarly describes the same layers with language that would initially appear contradictory. The present specification at paragraph [0046] states, with emphasis added, “It is preferable that the polyolefin resin layer (E) is included as the outermost layer of the multilayer structure, since the heat sealability is excellent when the packaging material is processed in a manner of locating a polyolefin resin layer (E) of the multilayer structure on the inner side of the packaging material.”
Furthermore, the second structure (E/A/C/B/D) implicitly is supported by the combination of Niwa and Sumi. Again, although Niwa teaches its layer A may be “outer most layer(s)”, this refers to its placement relative to layers D/B/C. The reference also states its layer A may be “between layers”. Therefore, there is no contradiction with Niwa’s teaching of a multilayer structure of A/C/B/D and applying an additional heat-sealing layer E as suggested by Sumi to the face of layer A to provide heat sealing properties that can provide a pouch. Furthermore, while Sumi discloses this layer E is an innermost layer, this refers to its relative position in the pouch. The multilayer structure suggested by Niwa in view of Sumi would provide a layer E as an outermost layer of the multilayer structure and an innermost layer of the pouch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787